Title: Clement Biddle to Tobias Lear, 6 July 1790
From: Biddle, Clement
To: Lear, Tobias



Dear Sir,
[c.6 July 1790]

Mr Heineken, Consul from the United Netherlands called on me last evening to request I would ask you if it would be convenient & proper for him to wait on the president, at any time and at what hour tomorrow, to introduce some gentlemen lately arrived & recommended to him from Holland one of whom is a gentleman of fortune, & bein in public offices of respectability there as they leave town on tuesday morning.

